FILED
                                                                                                           April 29 2016

                                                                                                         TN COUKf OF
                                                                                                    "ORKIRS' COMPENSATION
                                                                                                            CLAIMS

                                                                                                             Tin1e: l:tOP I

               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

KRISTIN ROARK,                                             )    Docket No.: 2015-03-0233
         Employee,                                         )
v.                                                         )    State File Number: 21143-2015
TEAM HEALTH,                                               )
         Employer,                                         )    Judge Pamela B. Johnson
And                                                        )
THE HARTFORD,                                              )
        Carrier.                                           )


                        EXPEDITED HEARING ORDER
              GRANTING TEMPORARY TOTAL DISABILITY BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on the
Request for Expedited Hearing filed by the Employee, Kristin Roark, pursuant to
Tennessee Code Annotated section 50-6-239 (2015). The central legal issue is whether
Ms. Roark is entitled to past or future temporary disability benefits. For the reasons set
forth below, the Court finds Ms. Roark sufficiently demonstrated that she is likely to
prevail at a hearing on the merits on the issue of entitlement to temporary total disability
bene£its. 1

                                               History of Claim

       Ms. Roark is a thirty-two-year-old resident of Loudon County, Tennessee,
employed by Team Health as an audit clerk. (T.R. 1.) On March 17, 2015, Ms. Roark
sustained injury to her right eye when struck by a staple struck. ld. Upon receiving
notice of the alleged work injury, Team Health provided certain workers' compensation
benefits to Ms. Roark including medical and temporary disability benefits.

       Ms. Roark came under the care of Campbell, Cunningham, and Taylor (CC&T).
(See generally Ex. 6.) On March 23, 2015, Ms. Roark reported a staple struck her in the
1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.

                                                          1
right eye on March 17, 2015, which resulted in constant right eye pain with watering and
redness since that time. (Ex. 6, 03/23/15 Office Note.) Dr. C. Tobin Taylor diagnosed
episcleritis of the right eye and prescribed eye drops. !d. Ms. Roark treated with CC&T
on a weekly basis and continued to complain of right eye pain, light sensitivity, eye
drainage, swelling around the right eye, and headaches. !d. On April 28, 2015, Dr. A.
Kirk Haun with CC&T referred Ms. Roark to Dr. Lauren L. Harris at University Eye
Surgeons for further evaluation. !d.

       On May 4, 2015, Dr. Harris diagnosed "[p ]ossible scleritis versus episcleritis of
the right eye possibly stemming from an injury at work back in March." (See generally
Ex. 5.) Dr. Harris adjusted Ms. Roark's eye drops and other prescription therapy, and
instructed Ms. Roark to return for follow up in one week. !d. Ms. Roark returned to see
Dr. Harris on May 14, 2015, reporting no improvement. !d. Dr. Harris again adjusted
Ms. Roark's eye drops and medication regimen and instructed her to return in two weeks.
!d. However, on May 22, 2015, Dr. Harris noted, "[Ms. Roark] is cleared to return to
work." !d.

      During Ms. Roark's treatment, the treating physicians at CC&T signed Return to
Work (RTW) notes, which indicated the following:

        Date ofRTW         UnderCC&T           Released to return    Signed by:
        note:              care smce:          on:
        March 23, 2015    March 23, 2015       March 26, 20 15       Dr. Taylor
        March 26, 2015    March 23, 2015       March 30, 2015        Dr. Haun
        April 3, 2015     No date provided April 8, 20 15            Dr. Haun
                                           (to be determined)
        April 14, 2015    March 23, 2015       April 6, 20 15        Dr. Haun
        April 14, 2015    March 23,2015    April 7, 2015             Dr. Haun
        April14,2015      No date provided April 14, 2015 to         Dr. Haun
                                           April 15,2015
                                           (seeing Dr. Taylor)
        April 28, 2015    No date provided April 28, 2015 to         Fax from
        (Fax Cover)                        April30, 2015             Dr. Haun
        April30, 2015     March 23, 2015       To be determined      Unsigned

(See generally Ex. 4.)

        CC&T records indicate Team Health's carrier contacted CC&T staff after each
visit to address Ms. Roark's return to work status. CC&T advised as follows:


                                           2
        Date of           Carrier's    CC&T         RTW status:       Signed by:
        Document:         contact:     1er onnel:
        March 25, 2015    Andrea       A Wilson     Able to RTW       Dr. Haun
                          Nicole                                      03/26/15
        March 26, 20 15   Andrea       BWren        Cleared to        Dr. Haun
                          Nicole                    RTW               03/27115
        April 3, 2015     Andrea       A Wilson     R TW 04/06/15     Dr. Haun
                          Nicole                                      04/03/15
        April9, 2015      Andrea       CArnett      AbletoRTW         Dr. Haun
                          Nicole                    4/6/15            04/09/15
        April 24, 2015    Andrea       MBaker       Unable to         Dr. Taylor
                          Nicole                    Update- No        04/24/15
                                                    show on
                                                    4/23/15

(See generally Ex.6.)

       Team Health issued a Notice of Change or Tennination of Compensation Benefits
on April 15, 2015, and terminated Ms. Roark's temporary total disability benefits on
April 7, 2015. (Ex. 2.) Team Health stated the reason for termination of benefits was
"new [out-of-work] note indicates [return to work] 4/8/2015." !d.

       Team Health submitted a questionnaire to Dr. Haun to determine whether the
accident was the major contributing cause for the diagnosis and subsequent treatment.
(Ex. 3.) In response, Dr. Haun stated the "specific diagnosis" was "red painful
eye/scleritis." !d. When asked whether the injury or occupational exposure contributed
more than fifty percent of the diagnosis, Dr. Haun responded, "unsure of diagnosis at this
point." !d.

      Ms. Roark filed a Petition for Benefit Determination (PBD) on June 11, 2015.
The parties did not resolve the disputed issues through mediation, and the Mediating
Specialist filed a Dispute Certification Notice (DCN) on July 9, 2015. Ms. Roark filed a
Request for Expedited Hearing, and this Court heard the matter on March 22, 2016.

       At the Expedited Hearing, Ms. Roark testified, "I had the [CC&T] doctors giving
me doctor's excuses to not go back to work, but I had the [CC&T] techs sending doctor's
notes, saying that I could go back to work, to [the] Hartford." Dr. Haun then "took all my
doctor's notes back and just wrote one general doctor's note and sent it to the Hartford,
which I never received." Ms. Roark further testified she never received the letter from
Dr. Harris, which stated she could go back to work. Ms. Roark averred she did not

                                            3
receive the information exchanged between her treating physicians and Team Health's
carrier, which she stated was unfair. She stated if she had known the physicians released
her to return to work, she would have returned to work.

        Team Health countered it paid all temporary disability benefits due Ms. Roark.
Pursuant to Tennessee Code Annotated section 50-6-204(a)(3)(E) (2015), once CC&T
physicians referred Ms. Roark to Dr. Harris, then Dr. Harris became the authorized
treating physician. As of April 28, 2015, the date of the referral to Dr. Harris, Dr. Harris
became the authorized treating physician with authority to address return to work status.
As such, the April 30, 2015 CC&T RTW note, placing Ms. Roark off work indefinitely,
was not applicable.

                       Findings of Fact and Conclusions of Law

        Ms. Roark has the burden of proof on all essential elements of her workers'
compensation claim. Scott v. Integrity Staffing Solutions, No. 2015-01-0055, 2015 TN
Wrk. Camp. App. Bd. LEXIS 24, at *6 (Tenn. Workers' Camp. App. Bd. Aug. 18, 2015).
At an Expedited Hearing, however, Ms. Roark need not prove every element of her claim
by a preponderance of the evidence in order to obtain relief. McCord v. Advantage
Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Camp. App. Bd. LEXIS 6, at *7-
8, 9 (Tenn. Workers' Camp. App. Bd. Mar. 27, 2015). Ms. Roark must present sufficient
evidence from which the Workers' Compensation Judge can determine that she is likely
to prevail at a hearing on the merits. !d.

        Under Workers' Compensation law, Ms. Roark is eligible for temporary disability
benefits if: (1) she became disabled from working due to a compensable injury; (2) a
causal connection exists between the injury and the inability to work; and (3) she
establishes the duration of the period of disability. See Jones v. Crencor Leasing and
Sales, No. 2015-06-0332, 2015 TN Wrk. Camp. App. Bd. LEXIS 48, at *7 (Tenn.
Workers' Camp. App. Bd. Dec. 11, 2015) (citing Simpson v. Satterfield, 564 S.W.2d 953,
955 (Tenn. 1978)). However, Team Health may terminate temporary total disability
benefits either by Ms. Roark's ability to return to work or her attainment of maximum
recovery. !d.

        In the present case, Ms. Roark contends the CC&T RTW notes support her
entitlement to temporary disability benefits. While the CC&T physicians failed to fully
fill out the RTW notes and also issued multiple RTW notes on the same day for multiple
periods of time, the CC&T RTW notes establish Ms. Roark was disabled from working
during the following periods: March 23 through March 29, April 3 through April 13, and
April 28 through "to be determined." Thereafter, Dr. Harris opined Ms. Roark was
cleared to return to work as ofMay 22, 2015.



                                            4
       Team Health opposes Ms. Roark's entitlement to any additional temporary total
disability benefits and asserts the April 30, 2015 CC&T RTW note after referral to Dr.
Harris is not binding on Team Health under Tennessee Code Annotated section 50-6-
204(a)(3)(E) (2015). Team Health argues once CC&T referred Ms. Roark to Dr. Harris
on April 28, 2015, Dr. Harris became the authorized treating physician and responsible
for making determinations as to work capabilities. This Court disagrees.

        The April 28, 2015 fax cover sheet indicates, "[Ms. Roark] was given a work
excuse today and the days until her [appointment] with Dr. Harris, a cornea specialist, on
4-30-15." (Ex. 4.) The April 30, 2015 CC&T RTW note contains a notation, which
states in part, "[Ms. Roark] hasn't responded to the current treatment. We are in the
process of scheduling an appointment with a corneal specialist." Additionally, while a
CC&T physician made the referral to Dr. Harris on April 28, 2015, Ms. Roark testified
she did not see Dr. Harris until May 4, 2015. (See also Ex. 5.) As such, this Court finds
that Ms. Roark established she was ."disabled from working" and further established the
"duration of the period of disability."

       The Court must now determine whether Ms. Roark was disabled from working
"due to a compensable injury" and whether "a causal connection exists between the
injury and the inability to work." The parties did not raise the issue of compensability on
the DCN or during the Expedited Hearing. (See T.R. 3-5.) Pursuant to Tennessee Code
Annotated section 50-6-239(b)(1) (2015), the parties may only present issues certified by
the Mediator Specialist within the DCN to the Workers' Compensation Judge for
adjudication. Additionally, Team Health indicated on the Notice of Change or
Termination of Compensation Benefits that it terminated temporary disability benefits
due to Ms. Roark's release to return to work on April 8, 2015. (Ex. 2.) Team Health did
not raise the issue of causation on the form. !d. As such, careful consideration of the
CC&T RTW notes and the accompanying CC&T office visits establish a causal
connection between Ms. Roark's March 17, 2015 work injury involving her right eye and
her inability to work.

       Accordingly, based upon the evidence introduced at the Expedited Hearing, and as
a matter of law, this Court finds Ms. Roark sufficiently demonstrated that she is likely to
prevail at a hearing on the merits on the issue of entitlement to temporary total disability
benefits. Therefore~ her request for additional temporary total disability benefits is
granted.

IT IS, THEREFORE, ORDERED as follows:

   1. The amount of temporary disability benefit is $206.64 per week based on Ms.
      Roark's average weekly wage of$309.95.



                                             5
    2. Ms. Roark is entitled to temporary total disability benefits from Team Health or
       the Hartford in the amount of $206.64 per week for the following periods: March
       23 through March 29, April 3 through April 13, and April 28 through May 22,
       2015.

    3. This matter is set for an Initial (Scheduling) Hearing on June 15, 2016, at 10:00
       a.m. Eastern Time.

   4. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
      with this Order must occur no later than seven business days from the date of entry
      of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
      (2015). The Insurer or Self-Insured Employer must submit confirmation of
      compliance      with    this     Order    to    the   Bureau     by     email    to
      wee mpliance.Program@tn .gov no later than the seventh business day after
      entry of this Order. Failure to submit the necessary confirmation within the period
      of compliance may result in a penalty assessment for non-compliance.

   5. For questions regarding compliance, please contact the Workers' Compensation
      Compliance Unit by email at Wee mpliance.Program@tn.gov or by telephone at
      (615) 253-1471 or (615) 532-1309.




                                          HON.
                                          Workers' Compensation Judge

Initial (Scheduling) Hearing:

        An Initial (Scheduling) Hearing has been set for June 15, 2016, at 10:00 a.m.
Eastern Time. You must call 865-594-0091 or toll-free 855-543-504 to participate in the
Initial (Scheduling) Hearing.

        Please Note: You must call in on the scheduled date/time to participate. Failure to
call in may result in a determination of the issues without your further participation.

Right to App al:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:


                                            6
1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

2. File the completed form with the Court Clerk within seven business days of the
   date the Workers' Compensation Judge entered the Expedited Hearing Order.

3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

4. The appealing party is responsible for payment of a filing fee in the amount of
   $75.00. Within ten calendar days after the filing of a notice of appeal, payment
   must be received by check, money order, or credit card payment. Payments can be
   made in person at any Bureau office or by United States mail, hand-delivery, or
   other delivery service. In the alternative, the appealing party may file an Affidavit
   of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
   fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
   of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
   will consider the Affidavit of Indigency and issue an Order granting or denying
   the request for a waiver of the filing fee as soon thereafter as is
   practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency
   in accordance with this section shall result in dismissal of the appeal.

5. The parties, having the responsibility of ensuring a complete record on appeal,
   may request, from the Court Clerk, the audio recording of the hearing for the
   purpose of having a transcript prepared by a licensed court reporter and filing it
   with the Court Clerk within ten calendar days of the filing of the Expedited
   Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
   the evidence within ten calendar days of the filing of the Expedited Hearing
   Notice of Appeal. The statement of the evidence must convey a complete and
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: ( 1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.

                                         7
                                     APPENDIX

Exhibits:
       • EXHIBIT 1: Affidavit ofKristin Roark, filed November 18, 2015;
       • EXHIBIT 2: Notice of Change or Termination of Compensation Benefits,
          Form C-26, dated April 15, 2015;
       • EXHIBIT 3: April 30, 2015 Response from Dr. A. Kirk Haun regarding
          Causation;
       • COLLECTIVE EXHIBIT 4: Campbell, Cunningham, Taylor & Haun Return
          to Work Statements;
       • COLLECTIVE EXHIBIT 5: Medical Records from University Eye Surgeons;
          and
      • COLLECTIVE EXHIBIT 6: Medical Records from Campbell, Cunningham,
          and Taylor.

Stipulation(s) of Fact:
       • The parties stipulated to an average weekly wage of $309.95, resulting in a
           workers' compensation rate of$206.64 per week.

Technical Record:
      • Petition for Benefit Determination, filed June 11, 2015;
      • Dispute Certification Notice, July 9, 2015;
      • Show Cause Order, issued October 15, 2015;
      • Order, issued November 13, 2015; and,
      • Request for Expedited Hearing, filed November 18, 2015.

The Court did not consider attachments to Technical Record filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in these
filings or any attachments to them as allegations unless established by the evidence.




                                          8
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 29th day
of April, 2016.

 Name                      Certified    Fax        Email Service sent to:
                            Mail
Kristin Roark,                 X                    X     Kristin Roark
Self-Represented                                          2549 West Old Topside Road
Employee                                                  Louisville, TN 37777
                                                          rockv .hembree{~yahoo.com
Joseph W. Ballard, Esq.                             X     JoseQh. ballard@thehartford.com
Employer's Attorney




                                                   ~ AL~
                                              Penn~~rum, Court Clerk
                                               f
                                        Court of Wo • "ers' Com p ensation Claims
                                              WC.CourtClerk@tn.gov




                                           9